DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 1 of the claim, the phrase “characterized by” can be removed since it is followed immediately by “comprising” which is redundant.  
Claim 4 is objected to because of the following informalities:  in line 2 of the claim, the word “angel” should be changed to “angle.”  
Claim 6 recites the limitation of “an yielding port” in line 8 which should be changed to “a” yielding port.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, line 7 of the claim recites the limitation that the “suction head sucking a gas thorough a suction pump” and the suction pump “sends [the gas] into the analysis bin though a suction pipe” which appear to be a method steps, however the claim is directed towards a system. For the purposes of examination, the claim will be interpreted to read as the analysis bin is connected to pump by a suction pipe.
Regarding claim 2, the claim recites the limitation that the No. 1 gear is connected to the analysis bin and “driving the analysis bin to rotate.” It is unclear if this is a method step since the verb “driving” implies an action is being taken, however the claim is directed towards a device.
Regarding claim 3, the claim recites the limitation of “both ends of an upper end of the analysis bin” in line 2. It is unclear as to what would comprise “both ends” since it could refer to a top/bottom, left/right, front/back etc.
Lines 7-8 of the claim disclose the limitation that het mounting base is opened with a “circular arc-shaped groove having a T-shaped cross section.” These shapes seem to be contradictory since a circular grove would be defined as a circle and an arc shape or T-shape would negate that.
Line 9 of the claim recites the limitation that the mounting base is “generally annular” however the term generally is indefinite since it is unclear as to what would be considered generally annular and at what point it would no longer be annular.
claim 5, the claim recites the limitation of “both sides” of the upper mounting brace in line 2, however it is unclear what is meant by “both sides” since it could refer to a top/bottom, left/right, front/back etc.
Line 4 recites the limitation that the fixing base is “connected through an adjustment bolt” however it is unclear was it meant by this limitation since there is no indication as to what the fixing base is connected to.
Regarding claim 6, the claim recites the limitation that a groove is provided “for limiting the straight rack” however is unclear as to what is meant by the term “limiting.” For the purposes of examination, it will be interpreted as limiting the movement.
Lines 8 and 9 of the claims recite the limitations of “one side of the yielding port” and “the other end of the yielding port.” It is assumed that these limitations refer to both ends of a port, however the terminology used is inconsistent and “the other end” lacks antecedent basis since a “side” and an “end” are not necessarily the same.
Regarding claim 7, line 5 recites the limitation that yielding port is “slightly larger” than a length of the straight rack, however it is unclear as to what constitutes “slightly” since it is a term of degree that is open to interpretation.
Lines 6 and 7 disclose the limitations of “a side” of a slider is fixed with a crank and “the other end of the crank” however the terminology used is inconsistent and “the other end” lacks antecedent basis since a “side” and an “end” are not necessarily the same.
Line 8 discloses the limitation that the crank “is driven by an output end” of a motor, which appears to be a method step disclosing the step of driving the crank of the device claimed.
claim 8, the claim recites in lines 7-9, limitations with regard to the crank rotating which are unclear since they appear to imply an action is being performed in a device claim and it is therefore unclear as to how to satisfy the limitation.
Regarding claim 9, the claim recites the limitation of “the No. 1 gear” in lines 3 and 5, however the No. 1 gear was previously disclosed in 2 and therefore lacks antecedent basis since claim 9 depends directly from claim 1. It is unclear if the claim should depend from claim 1 or 2.
Line 6 recites the limitation that the discharge port “may be” connected to a ventilation device. It is unclear if this means that the port is capable of being connected or that two different embodiments are being disclosed.
Regarding claim 10, the claim recites the limitation of “the analysis processing device” which lacks antecedent basis. Since the processing device was previously disclosed in claim 9, it is unclear if the claim should depend from claim 1 as written or from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan et al. US Patent Application Publication US2018/0328808 (hereinafter referred to as .
Regarding claim 1, the claim is directed towards a gas detection device comprising three main elements, a gas detection direction adjustment assembly, a suction head angle adjustment assembly, and an analysis bin. Jourdan discloses in fig. 1 and fig. 2, a gas detection device comprising a suction head 81a and an analysis bin (analyzer 19). The detection device allows for detection direction adjustment, and suction head angle adjustment via an operator’s digital motions and allows for a first-level angle adjustment (at fingertip), a second-level angle adjustment (at knuckle) and the suction head sucks a gas through a suction pump 17, 18 and sends it to the analysis bin for analysis through a suction pipe 81, the detection direction adjustment assembly and the suction head angle adjustment assembly jointly adjusting a position and a direction of the suction head. Jourdan differs from the claimed invention in that the adjustment assemblies are the hand and joints of a human operator.
Penza teaches a system which can detect a gas (paragraph 0019) which uses a robotic arm 15 for pointing and moving a sensor 19 at a desired location. Penza discloses the arm as an ABB IRB 6650S1 in paragraph 0039. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Penza and Jourdan to provide a robotic arm for attachment to the gas detection device of Jourdan in order to allow for gas detection to occur in areas that are unsafe for human inspection. In combination, the ABB arm would allow for the device to move in the claimed manner with regard to the direction adjustment assembly and suction head angle adjustment assembly.
claim 10, Jourdan and Penza disclose in combination a control system which includes a gas sensor and microprocessor that would control the claimed elements uniformly as claimed.

Allowable Subject Matter
Claims 2-9 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited teaches similar gas sensing devices and mathematical movement means but fails to teach the specific arrangements between elements found in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ABB IRB 6650S Data sheet provided for reference with regard to the movement and articulation of the arm.